               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Mercedes Benz of St. Clair Shores,

                       Plaintiff,     Case No. 19-11954

v.                                    Judith E. Levy
                                      United States District Judge
Drug Enforcement Administration,
the United States of America, and Mag. Judge Anthony P. Patti
Maurice Haggen,

                       Defendants.

________________________________/

OPINION AND ORDER DISMISSING CASE WITH PREJUDICE
        AS TO DEFENDANT MAURICE HAGGEN

      Plaintiff filed the complaint in this matter on July 1, 2019. (ECF

No. 1.) Defendants were served on July 5, 2019. (ECF No. 7.) The Drug

Enforcement Administration and the United States of America filed a

motion to dismiss on August 28, 2019. (ECF No. 11.) To date, Defendant

Maurice Haggen has not filed an answer. Fed. R. Civ. Pro. 12(a)(1)(A)(i).

     On August 28, 2019, the Court ordered Plaintiff to show cause in

writing by September 12, 2019 why this case should not be dismissed for

Plaintiff’s failure to prosecute as to Defendant Haggen, pursuant to
Eastern District of Michigan Local Rule 41.2. (ECF No. 15.) Plaintiff did

not file any document by September 12, 2019, and even as of today, has

not responded to the Court’s order. Thus, Plaintiff did not comply with

the Court’s order and has not shown cause why this case should not be

dismissed with prejudice as to Defendant Haggen for failure to prosecute.

     There are four factors that a district court considers in dismissing

a case for failure to prosecute:

           (1) whether the party's failure is due to willfulness,
           bad faith, or fault; (2) whether the adversary was
           prejudiced by the dismissed party's conduct; (3)
           whether the dismissed party was warned that
           failure to cooperate could lead to dismissal; and (4)
           whether less drastic sanctions were imposed or
           considered before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005). “Although

typically none of the factors is outcome dispositive . . . a case is properly

dismissed by the district court where there is a clear record of delay or

contumacious conduct.” Id. At 363.

     Here, Plaintiff’s conduct constitutes a clear record of delay

supporting dismissal for failure to prosecute. Plaintiff, who has been




                                     2
otherwise active in this case,1 served Defendant Haggen on July 5, 2019,

but has otherwise been completely unresponsive as to this Defendant for

two months. Plaintiff had ample time to pursue Defendant Haggen’s

answer, or, following this Court’s August 28, 2019 show cause order, to

demonstrate why Plaintiff needed more time. Nevertheless, Plaintiff

neglected to pursue its case. This conduct “shows willfulness and fault in

that [Plaintiff] was at best extremely dilatory in not pursuing [its] claim,

which indicates an intention to let [its] case lapse.” Shafer v. City of

Defiance Police Dept., 529 F.3d 731, 739 (6th Cir. 2008). This factor

supports the finding that Plaintiff’s conduct amounts to a failure to

prosecute.

       Further, this Court’s August 28, 2019 show cause order put

Plaintiff “indisputably on notice” that its claim against Defendant

Haggen depended on Plaintiff’s continued activity in the case. See id. at

740. Plaintiff had two weeks to respond and failed to do so. This “key”

factor therefore weighs heavily in favor of failure to prosecute. See id.

       An additional factor in concluding that Plaintiff has failed to

prosecute this case is whether this Court considered other lesser


1See, e.g., ECF No. 8 (Plaintiff’s July 10, 2019 Motion for Hearing to Quash Warrant and Obtain
Return of Funds Seized).
                                                3
sanctions before dismissal. However, the Sixth Circuit has “never held

that a district court is without power to dismiss a complaint, as the first

and only sanction, solely on the basis of the plaintiff’s counsel’s neglect”

and is “loathe to require the district court to incant a litany of the

available sanctions.” Id. at 738. In this case, dismissal with prejudice is

the first sanction for failing to prosecute, but it is also the appropriate

sanction given Plaintiff’s ample advanced notice that failure to pursue

the claim would result in dismissal.

     Finally, there is no evidence that the pendency of this litigation

against Defendant Haggen prejudices him or the other Defendants in this

case, the United States and the Drug Enforcement Administration.

Though this factor leans against dismissal, it is outweighed by Plaintiff’s

marked failure to pursue its own case as to Defendant Haggen, even with

the Court’s encouragement.

     Dismissal for failure to prosecute is available to the district court

“as a tool to effect management of its docket and avoidance of

unnecessary burdens on the tax-supported courts [and] opposing

parties.” Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999)




                                     4
(internal quotations omitted). “A district court must be given substantial

discretion in serving these tasks.” Id.

     Accordingly, for the reasons set forth above, the case is dismissed

as to Defendant Haggen with prejudice for failure to prosecute.

     IT IS SO ORDERED.

Dated: September 18, 2019                 s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge




                                     5
